The plaintiffs in error, hereinafter called the defendants, were convicted in the district court of Tulsa county on a charge of grand larceny, and sentenced to a term of imprisonment in the state penitentiary at McAlester, for a period of three years, and have appealed to this court. Petition, with case-made attached, was filed in this court on June 23, 1928. Under the rules of this court, where an appeal is not supported, it is presumed the appeal has been abandoned or is without merit. In cases of this character the court will carefully examine the record to ascertain whether any fundamental or prejudicial errors were committed by the trial court.
The testimony shows that Oliver Thompson was working for the party from whom the tires are alleged to have been stolen; that Oliver and his brother Joe Thompson entered into an agreement whereby they were to steal certain tires from the company Oliver was working for in order to pay off some indebtedness they had; that the tires were finally located at the home of Joe Thompson, and both defendants admit they were tires that had been taken at the place of business of D.C. McCreery, doing business as McCreery Tire  Service Company.
After a careful reading of the record, we find that the information charges an offense; that the evidence is sufficient to sustain the judgment; the court in its instructions *Page 187 
correctly gave the jury the law as applied to the facts in this case; that the defendant was accorded a fair and impartial trial; there are no fundamental or prejudicial errors in the record.
The judgment is affirmed.
EDWARDS, P.J., not participating. CHAPPELL, J., concurs.